internal_revenue_service number release date index number ---------------------- ------------- ---------------------------------- ---------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ----------------- telephone number --------------------- refer reply to cc corp plr-102480-10 date date legend distributing ----------------------------------------------------------- ---------------------------------- state x ------------- ----------------------- shareholder ------------------------------------------------------------- shareholder ----------------------------------------------------------------------------------------- ------------------------------------------------------------- -------------------------- shareholder ------------------------------------------------------------- ---------------------- shareholder ------------------------ ------------------------------------------------------------- shareholder -------------------------- ------------------------------------------------------------- shareholder ----------------------- ------------------------------------------------------------- shareholder ------------------------- plr-102480-10 ------------------------------------------------------------- business a business b a b c d e f g date date dear -------------- ----------------------------------- ---------- -------- ----- -------- -------- ------ -------- ------- -------------------------- ---------------------- this letter responds to your date request submitted by your authorized representative for rulings on certain federal_income_tax consequences of the proposed transaction described below the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 ii is being used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent or plr-102480-10 greater interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 statement of facts distributing is a state x corporation that was organized as a subchapter_c_corporation on date on date which is within the last years distributing elected to be treated as a subchapter_s_corporation for federal_income_tax purposes distributing has a shares of voting common_stock issued and outstanding shareholder sec_1 through collectively the group a shareholders together own b shares of distributing stock which equals approximately c shareholders and collectively the group b shareholders own d and e shares respectively of distributing stock which collectively equals approximately f distributing is engaged in business a and business b distributing has submitted financial information indicating that business a and business b each have had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years proposed transaction for what are represented to be valid business reasons distributing has proposed the following transaction the proposed transaction i ii iii distributing will form controlled which will have one class of voting common_stock authorized distributing will transfer all of the assets related to business b to controlled in exchange for g shares of controlled common_stock which will be percent of controlled’s outstanding_stock and the assumption by controlled of all liabilities related to business b the contribution immediately after the contribution distributing will distribute all of the controlled stock to the group b shareholders d shares to shareholder and e shares to shareholder in exchange for all of their distributing stock the distribution immediately after the distribution controlled will elect to be treated as a subchapter_s_corporation for federal_income_tax purposes plr-102480-10 representations distributing makes the following representations regarding the proposed transaction a b c d e f the fair_market_value of the controlled stock to be received by each group b shareholder will be approximately equal to the fair_market_value of the distributing stock surrendered by each group b shareholder in the distribution no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of business a is representative of the present operations of the business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of business b is representative of the present operations of the business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted distributing neither acquired_business a nor acquired control of an entity conducting business a during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distribution distributing will have been the principal_owner of the goodwill and significant assets of business a and it will continue to be the principal_owner following the distribution distributing neither acquired_business b nor acquired control of an entity conducting business b during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the distribution distributing will have been the principal_owner of the goodwill and significant assets of business b and controlled will be the principal_owner following the distribution g following the proposed transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees plr-102480-10 h i j k l the distribution is carried out for the following corporate business purposes to allow each group of shareholders to own and manage its respective business based upon its own specific interests to restrict its investment and devote its attention to its respective business to operate its respective business independently and as it sees fit to devote its undivided attention to its respective business and to apply a consistent business strategy to its respective business the distribution is motivated in whole or substantial part by one or more of these corporate business purposes the proposed transaction is not used principally as a device for the distribution of earnings_and_profits of distributing or controlled or both for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that were acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the distribution the total adjusted_basis of the assets that will be transferred to controlled in the contribution will equal or exceed the sum of i the total liabilities assumed within the meaning of sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing from controlled and transferred to distributing’s shareholders or creditors pursuant to the plan_of_reorganization m the total fair_market_value of the assets transferred to controlled in the contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing plr-102480-10 that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange the liabilities assumed within the meaning of sec_357 by controlled in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property distributing neither accumulated its receivable nor made extraordinary payment of its payables in anticipation of the transaction no income items including accounts_receivable or any item resulting from a sale exchange or disposition of property that would have resulted in income to distributing and no items of expense will be transferred to controlled if distributing has earned the right to receive the income or could claim a deduction for the expense under the accrual or similar method_of_accounting distributing and controlled and their respective shareholders will each pay their own expenses if any incurred in connection with the transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled n o p q r s t u v plr-102480-10 w x y immediately after the transaction either no person will hold a 50-percent_or_greater_interest within the meaning of sec_355 in the stock of distributing or controlled who did not hold such an investment immediately before the transaction or neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 effective date distributing made an election under sec_1362 to be a subchapter_s_corporation within the meaning of sec_1361 and distributing has continued to be a subchapter_s_corporation since date within the meaning of sec_1361 controlled will elect to be treated as a subchapter_s_corporation effective immediately after the distribution rulings based solely on the information and representations submitted we rule as follows on the proposed transaction the contribution together with the distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_357 and sec_361 no gain_or_loss will be recognized by controlled on the contribution sec_1032 controlled’s basis in each asset received from distributing in the contribution will equal the basis of such asset in the hands of distributing immediately before the contribution sec_362 controlled’s holding_period in each asset received from distributing in the contribution will include the period during which distributing held such asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution of the controlled stock in the distribution sec_361 plr-102480-10 no gain_or_loss will be recognized by the group b shareholders and they will not otherwise include any amount in income upon receipt of the controlled stock in exchange for shares of their distributing stock in the distribution sec_355 the aggregate basis of the controlled stock received by each group b shareholder in the distribution including any fractional interest in controlled stock to which the shareholder may be entitled will be the same as the shareholder’s aggregate basis in the distributing stock surrendered in exchange therefor allocated in the manner described in sec_1_358-2 sec_358 and b the holding_period of the controlled stock received by each group b shareholder in the distribution will include the holding_period of the distributing stock surrendered in exchange therefor provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 the earnings_and_profits of distributing if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 controlled will be subject_to sec_1374 with respect to any asset transferred to controlled from distributing in the contribution to the same extent that distributing was subject_to sec_1374 with respect to such asset for purposes of sec_1374 controlled’s recognition_period will be reduced by the portion of distributing’s recognition_period that expires prior to the contribution sec_1374 and ann i r b distributing’s momentary ownership of the stock of controlled as part of the reorganization under sec_368 will not cause controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 if controlled otherwise meets the requirements of a small_business_corporation under sec_1361 controlled will be eligible to elect to be a subchapter_s_corporation under sec_1362 for its first taxable_year caveats except as expressly provided herein no opinion is expressed or implied concerning the tax treatment of the proposed transaction under other provisions of the code or the regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding plr-102480-10 i ii whether the distribution satisfies the business_purpose requirement of sec_1_355-2 whether the distribution is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both iii whether the proposed transaction is part of a plan or series of related transactions under sec_355 and iv whether distributing or controlled otherwise meets the requirements of a small_business_corporation under sec_1361 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely frances l kelly assistant to the branch chief branch office of associate chief_counsel corporate cc
